Citation Nr: 0912812	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO. 04-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the left knee.

2. Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the right 
knee.

3. Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the left 
ankle.

4. Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the right 
ankle.

5. Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the 
metatarsophalangeal joints of both feet.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.

In October 1979, the RO granted the Veteran's claim of 
entitlement to service connection for arthritis of unknown 
etiology and assigned a 10 percent disability rating, 
effective February 2, 1979. The RO did not specify the joints 
affected. On May 31, 2002, the RO received the Veteran's 
claim for an increased rating. 

In August 2002, the RO assigned separate ratings for each of 
the affected joints and recharacterized the disorder as 
spondyloarthropathy with bouts of arthritis. During the 
course of the appeal, 10 percent ratings were assigned for 
spondyloarthropathy with bouts of arthritis in each of the 
joints indicated: the left knee, the right knee, the left 
ankle, and the right ankle. A 10 percent rating was also 
assigned for spondyloarthropathy with bouts of arthritis of 
both metatarsophalangeal joints. Those ratings became 
effective May 31, 2002. The Veteran disagreed with those 
ratings, and this appeal ensued. 

In June 2005, during the course of the appeal, the RO denied 
the Veteran's claims of entitlement to service connection for 
arthritis of both hands, the right shoulder, and back. The RO 
also denied his claim of entitlement to a total rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities. The Veteran disagreed with those decisions and 
was issued a Statement of the Case and a Supplemental 
Statement of the Case; however, he did not perfect his appeal 
by submitting a properly completed substantive appeal (VA 
Form 9). Therefore, the Board has no jurisdiction over those 
claims, and they will not be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 20.101 
(2008). 


FINDINGS OF FACT

1. Since May 31, 2002, the Veteran's spondyloarthropathy with 
bouts of arthritis of the left knee has been manifested by 
complaints of pain, flexion to at least 120 degrees, and 
extension to zero degrees.

2. Since May 31, 2002, the Veteran's spondyloarthropathy with 
bouts of arthritis of the right knee has been manifested by 
complaints of pain, flexion to at least 120 degrees, and 
extension to zero degrees.

3. Since May 31, 2002, the Veteran's spondyloarthropathy with 
bouts of arthritis of the left ankle has been productive of 
no more than moderate impairment.

4. Since May 31, 2002, the Veteran's spondyloarthropathy with 
bouts of arthritis of the right ankle has been productive of 
no more than moderate impairment.

5. Since May 31, 2002, the Veteran's spondyloarthropathy with 
bouts of arthritis of the metatarsophalangeal joints of both 
feet has been productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1. Since May 31, 2002, the criteria for a rating in excess of 
10 percent for spondyloarthropathy with bouts of arthritis of 
the left knee have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. § 3.159, 4.1, 
4.7,4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2008).

2. Since May 31, 2002, the criteria for a rating in excess of 
10 percent for spondyloarthropathy with bouts of arthritis of 
the right knee have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. § 3.159, 4.1, 
4.7,4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2008).

3. Since May 31, 2002, the criteria for a rating in excess of 
10 percent for spondyloarthropathy with bouts of arthritis of 
the left ankle have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. § 3.159, 4.1, 
4.7,4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).

4. Since May 31, 2002, the criteria for a rating in excess of 
10 percent for spondyloarthropathy with bouts of arthritis of 
the right ankle have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. § 3.159, 4.1, 
4.7,4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).

5. Since May 31, 2002, the criteria for a rating in excess of 
10 percent for spondyloarthropathy with bouts of arthritis of 
the metatarsophalangeal joints of both feet have not been 
met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. § 3.159, 4.1, 4.7,4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5279 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to increased ratings for his 
spondyloarthropathy with bouts of arthritis of the knees, 
ankles, and metatarsophalangeal joints. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. After reviewing the record, the 
Board finds that VA has met that duty.

In May 2002, VA received the Veteran's claim of entitlement 
to increased ratings for spondyloarthropathy with bouts of 
arthritis of the knees, ankles, and metatarsophalangeal 
joints; and there is no issue as to providing an appropriate 
application form or completeness of the application for an 
increased rating. 

Following receipt of his application, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain. VA informed the Veteran of the criteria for increased 
ratings and the importance of submitting to show that such 
disability had worsened and the manner in which such 
worsening had affected the Veteran's employment and daily 
life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). The RO also set forth the criteria, 
generally, for rating service-connected disabilities. 

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims. The RO obtained 
records reflecting his treatment by private health care 
providers, as well as by VA. VA also obtained records 
associated with the Veteran's Social Security benefits and 
examined the Veteran to determine the extent of his service-
connected spondyloarthropathy with bouts of arthritis of the 
knees, ankles, and metatarsophalangeal joints. In October 
2008, the Veteran was scheduled to have a hearing at the RO 
before a Veterans Law Judge. However, that hearing was 
cancelled when the Veteran was admitted to an nursing home. 
The Veteran has not requested that the hearing be 
rescheduled. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal. 
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the appeal.



Analysis

The Veteran contends that the ratings for his service-
connected spondyloarthropathy with bouts of arthritis in each 
knee, each ankle, and the metatarsophalangeal joints do not 
adequately reflect the level of impairment caused by those 
disorders. Therefore, he maintains that increased ratings are 
warranted. However, after having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against each of those claims. Accordingly, the 
appeal will be denied. 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a Veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at 
issue, separate ratings can be assigned for separate periods 
from the time service connection became effective.). 
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

The Knees

The Veteran's spondyloarthropathy with bouts of arthritis in 
each knee has been rated as tenosynovitis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5024. Tenosynovitis is, in turn, rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5003. Degenerative arthritis, established by X-ray findings, 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261. A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees. A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees. 

Potentially applicable in rating the Veteran's right knee 
disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, the 
Diagnostic Code used to rate knee impairment associated with 
recurrent subluxation or lateral instability. A 10 percent 
rating is warranted for slight impairment, manifested by 
recurrent subluxation or lateral instability, while a 
20 percent rating is warranted for moderate impairment. 

In this case, treatment records from VA and from private 
practitioners, as well as reports of VA examinations, 
performed in July 2002, March 2005, and February 2007, show 
that each of the Veteran's service-connected knee 
disabilities is manifested primarily by complaints of pain 
and swelling. Although the report of the March 2005 VA 
examination shows slight varus instability, there is no 
competent evidence of recurrent subluxation. The Veteran is 
able to flex his knee to at least 120 degrees and to extend 
it to zero degrees, and repetitive motion testing does not 
produce additional pain, weakness, excess fatigue, or 
incoordination. Moreover, the Veteran does not experience 
flareups, and the preponderance of the evidence is negative 
for heat, discoloration, deformity, crepitus, atrophy, or 
effusion affecting either knee. He is able to independently 
perform the activities of daily living, and the preponderance 
of the competent evidence of record is negative for any 
findings that either of the Veteran's service-connected knee 
disabilities are productive of more than slight impairment. 
Therefore, the Board finds that the manifestations of each of 
the Veteran's service-connected knee disabilities more nearly 
reflect the criteria for the 10 percent rating currently in 
effect. Accordingly, those ratings are confirmed and 
continued, and the appeal is denied.

The Ankles

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5271. A 10 percent rating 
is warranted for moderate limitation of motion, while a 20 
percent rating is warranted for severe limitation of motion. 

In this case, each of the Veteran's service-connected ankle 
disabilities is manifested primarily by pain, and the most 
recent VA X-rays show the presence of osteopenia, 
bilaterally. However, the Veteran is able to dorsiflex each 
foot to at least 5 degrees and to plantar flex each foot 10 
degrees. Repetitive motion testing does not produce 
additional pain, weakness, excess fatigue, or incoordination, 
and the Veteran does not experience flareups. Moreover, the 
preponderance of the evidence is negative for heat, 
discoloration, deformity, crepitus, atrophy, or effusion 
affecting either ankle. The Veteran is able to independently 
perform the activities of daily living, and the preponderance 
of the competent evidence of record is negative for any 
findings that either of the Veteran's service-connected ankle 
disabilities are productive of no more than moderate 
impairment. Therefore, the Board finds that the 
manifestations of each of the Veteran's service-connected 
ankle disabilities more nearly reflect the criteria for the 
10 percent rating currently in effect. Accordingly, those 
ratings are confirmed and continued, and the appeal is 
denied.

The Metatarsophalangeal Joints

The Veteran's spondyloarthropathy with bouts of arthritis of 
the metatarsophalangeal joints are currently rated as 
metatarsalgia. 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5279. A 10 percent rating is warranted, whether that 
disability is unilateral or bilateral in nature. However, 
that is the highest schedular evaluation available under that 
diagnostic code. Therefore, the Board will rate the Veteran's 
spondyloarthropathy with bouts of arthritis under a closely 
analgous diagnostic code. 38 C.F.R. § 4.20.

Potentially applicable in rating the spondyloarthropathy with 
bouts of arthritis is 38 C.F.R. § 4.71a, Diagnostic Codes 
5283, the code applicable to rating the residuals of foot 
injuries. A 10 percent rating is warranted for moderate 
impairment, while a 20 percent rating is warranted for 
moderately severe impairment. 

As with his service-connected knee and ankle disabilities, 
the Veteran's service-connected metatarsal phalangeal joints, 
collectively, are manifested primarily by pain. Although the 
most recent VA X-rays show the presence of mild degenerative 
joint disease, bilaterally, there is no competent evidence of 
impaired pedal joint motion. In addition, repetitive motion 
testing does not produce additional pain, weakness, excess 
fatigue, or incoordination. As above, the Veteran does not 
experience flareups, and the preponderance of the evidence is 
negative for heat, discoloration, deformity, crepitus, 
atrophy, or effusion affecting either foot. The Veteran is 
able to independently perform the activities of daily living, 
and the preponderance of the competent evidence of record is 
negative for any findings that the Veteran's service-
connected disability of the metatarsophalangeal joint 
disabilities are productive of any more than moderate 
impairment. That level of impairment is contemplated by the 
10 percent rating currently in effect. Therefore, the rating 
is confirmed and continued, and the appeal is denied.

Additional Considerations

In arriving at these decisions, the Board notes that the 
Veteran's primary care physician, I. S., M.D., has voiced his 
support for the Veteran's claims. However, he has not 
reported his rationale for that decision, nor do his 
treatment records support such the claim for an increase. 
Indeed, the preponderance of the evidence is clearly against 
his opinion.

The Board also finds that the manifestations of the Veteran's 
service-connected knee and ankle disabilities, and the 
manifestations of his service-connected disability of the 
metatarsophalangeal joints, have been generally consistent 
since the 10 percent ratings became effective May 31, 2002. 
Accordingly, there is no basis to assign different ratings 
for different periods of time during the appeal. 

Finally, the Board has also considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
spondyloarthropathy with bouts of arthritis of the knees, 
ankles, and metatarsophalangeal joints. However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities. 38 C.F.R. 
§ 3.321(b)(1) (2008). Although the Veteran is currently in a 
nursing home and unemployed, the evidence shows that his 
placement is primarily the result of multiple nonservice-
connected disabilities, including diabetes mellitus and 
associated pathology. Indeed, the record shows that the 
manifestations of his service-connected spondyloarthropathy 
with bouts of arthritis of the knees, ankles, and 
metatarsophalangeal joints are those contemplated by the 
regular schedular standards. It must be emphasized that the 
disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the left knee 
is denied.

Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the right knee 
is denied.

Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the left ankle 
is denied.

Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the right 
ankle is denied.

Entitlement to a rating in excess of 10 percent for 
spondyloarthropathy with bouts of arthritis of the 
metatarsophalangeal joints of both feet is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


